Putnam Investments One Post Office Square Boston, MA 02109 October 3, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Arizona Tax Exempt Income Fund (Reg. Nos. (33-37992) (811-06258) Post-Effective Amendment No. 20 to Registration Statement on Form N-1A Putnam Massachusetts Tax Exempt Income Fund (Reg. Nos. (33-5416) (811-04518) Post-Effective Amendment No. 29 to Registration Statement on Form N-1A Putnam Michigan Tax Exempt Income Fund (Reg. Nos. (33-8923) (811-04529) Post-Effective Amendment No. 29 to Registration Statement on Form N-1A Putnam Minnesota Tax Exempt Income Fund (Reg. Nos. (33-8916) (811-04527) Post-Effective Amendment No. 29 to Registration Statement on Form N-1A Putnam New Jersey Tax Exempt Income Fund (Reg. Nos. (33-32550) (811-05977) Post-Effective Amendment No. 20 to Registration Statement on Form N-1A Putnam Ohio Tax Exempt Income Fund (Reg. Nos. (33-8924) (811-04528) Post-Effective Amendment No. 29 to Registration Statement on Form N-1A Putnam Pennsylvania Tax Exempt Income Fund (Reg. Nos. (33-28321) (811-05802) Post-Effective Amendment No. 22 to Registration Statement on Form N-1A (collectively, the Amendments) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, each Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of the Post-Effective Amendment referenced above to the Funds Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on September 25, 2008. Comments or questions concerning this certificate may be directed to AnneMarie Duffy at 1-800-225-2465, ext. 14824. Very truly yours, Putnam Arizona Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund By: /s/ Charles E. Porter Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison cc: Ropes & Gray
